COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Humphreys
Argued at Richmond, Virginia


HENRY EARL JONES
                                         MEMORANDUM OPINION * BY
v.   Record No. 0406-99-2               JUDGE ROBERT J. HUMPHREYS
                                              AUGUST 1, 2000
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                    Timothy J. Hauler, Judge

          John B. Boatwright, III (Boatwright & Linka,
          on briefs), for appellant.

          Eugene Murphy, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     Appellant was convicted in a jury trial of the unlawful

wounding of James Howard Jones.   He asserts on this appeal that

the trial court erred during the penalty phase of the trial by

allowing into evidence a photograph of injuries received by

someone other than the victim, which were incurred at the same

time and place as the victim was injured in this case.    He also

questions the sufficiency of the evidence to support his

conviction.   Finding no error, we affirm his conviction.




     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
                             BACKGROUND

     On April 5, 1998 appellant arrived at the home of James

Jones, who is not related to appellant.     Appellant's former

girlfriend, Erin Posey, was also present.     After his arrival,

appellant got into a dispute with Posey after she told appellant

that she no longer wanted to continue her relationship with him.

All three individuals went into the kitchen where appellant took

a "butcher's" knife from a drawer.      Appellant tried to "get to"

Posey and chased her around the kitchen table.     As James Jones

approached appellant while talking to him, appellant swung the

knife, slashing James Jones' neck.      Appellant then said, "Look

what you made me do."   James Jones went to the bathroom to

examine his wound, and while he was there, appellant slashed

Posey's neck.   The police recovered a bloody knife at the scene.

     During the guilt phase of his trial, appellant testified

that he picked up the knife to defend himself because Posey

already had a knife.    He further testified that he did not mean

to cut anyone and that he accidentally cut James Jones as he

turned "on a reflex."

     During the penalty phase of his trial, appellant testified

on direct examination that, "This is not something I meant to

happen.   I grabbed the knife only to protect myself . . . but I

didn't grab the knife to cut James or anyone else."

     On cross-examination, the prosecutor showed appellant a

photograph depicting the wounds suffered by Posey.     In the

                                - 2 -
course of the cross-examination, appellant admitted that the

photograph depicted two wounds rather than one.   The prosecutor

then moved for the admission of the photograph, and counsel for

appellant objected on the grounds that the photograph was

irrelevant, inflammatory and prejudicial.    The trial court

overruled the objection and admitted the photograph into

evidence as an exhibit.

                              ANALYSIS

      I.   Admission of the Photograph in the Penalty Phase

     The procedure for the conduct of the sentencing phase of a

non-capital felony trial is contained in Code § 19.2-295.1,

which provides that the defendant may introduce "relevant,

admissible evidence related to punishment."   In summary, this

section prohibits the Commonwealth from offering into evidence

more than certified copies of criminal convictions and permits

the defendant to introduce any evidence relevant to the issue of

punishment.   In the event that the defendant offers evidence on

the issue of punishment, the Commonwealth may offer "relevant,

admissible evidence in rebuttal."      Id.

     We have repeatedly held that the admissibility of evidence

is within the broad discretion of the trial court, and a ruling

will not be disturbed on appeal in the absence of an abuse of

discretion.   See Brown v. Commonwealth, 21 Va. App. 552, 555,

466 S.E.2d 116, 117 (1996).   "Evidence which 'tends to cast any

light upon the subject of the inquiry' is relevant."    Cash v.

                               - 3 -
Commonwealth, 5 Va. App. 506, 510, 364 S.E.2d 769, 771 (1988)

(citation omitted).

     When appellant offered evidence in mitigation through his

testimony that he did not intend to cut "James or anyone else,"

he put his intent or lack thereof in issue as it might bear on

the determination of an appropriate sentence for his crime.    The

photograph then became relevant evidence to rebut this evidence

by depicting both the number of wounds and their severity.    We

also note that the Commonwealth on cross-examination had the

following colloquy with appellant:

          [COMMONWEALTH]: Sir, you made a statement
          that you didn't grab the knife to cut James
          or anyone else, isn’t that what you just
          said?

          [APPELLANT]:   Yes.

          [COMMONWEALTH]: But on that day, April 5th,
          you not only cut James Jones you cut Erin
          Posey; isn't that right?

          [APPELLANT]:   Yes.

          [COMMONWEALTH]: You put a seven inch gash
          from that knife on her neck; isn't that
          right?

          [APPELLANT]:   Yes.

          [COMMONWEALTH]: And you almost severed part
          of her ear; isn't that correct?

          [APPELLANT]:   I don't know about that, but I
          believe so.

     Appellant's counsel did not object to this line of

questioning.   Photographs are generally held to be admissible to

illustrate the testimony of a witness.   See Saunders v.

                                - 4 -
Commonwealth, 1 Va. App. 396, 398, 339 S.E.2d 550, 552 (1986).

We hold, therefore, that the trial court did not abuse its

discretion in admitting the photograph into evidence.

                II.   Sufficiency of the Evidence

     When the sufficiency of the evidence to convict is

challenged, "we review the evidence in the light most favorable

to the Commonwealth, granting to it all reasonable inferences

fairly deducible therefrom."   Archer v. Commonwealth, 26 Va.

App. 1, 11, 492 S.E.2d 826, 831 (1997).

     The jury believed the testimony of the Commonwealth's

witnesses and necessarily rejected appellant's contention that

the injury to James Jones was the result of an accident.    "The

credibility of witnesses and the weight accorded the evidence

are matters solely for the fact finder who has the opportunity

to see and hear that evidence as it is presented."   Sandoval v.

Commonwealth, 20 Va. App. 133, 138, 455 S.E.2d 730, 732 (1995).

The testimony of the Commonwealth's witnesses was competent and

not inherently incredible.   From their testimony, the jury could

infer beyond a reasonable doubt, that appellant intended to

maim, disfigure, disable or kill James Jones when he slashed

James Jones' neck with a knife.

     Therefore, we find that the evidence was sufficient as a

matter of law to support a conviction for unlawful wounding.

                                                           Affirmed.



                               - 5 -